Citation Nr: 1143018	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether the reduction in evaluation from 30 to 20 percent for service-connected lumbar spine degenerative disc disease, effective from August 1, 2008, was proper. 

2.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for service-connected degenerative joint disease of the left ankle, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a gastrointestinal disorder (to include gastroesophageal reflux disease (GERD), acid reflux and hiatal hernia) on a direct basis, or as secondary to service-connected disability.

5.  Entitlement to service connection for irritable bowel syndrome (IBS) on a direct basis, on a presumptive basis due to service in Southwest Asia, or as secondary to service-connected disability.

6.  Entitlement to service connection for right ankle disability on a direct basis, or as secondary to service-connected disability.

7.  Entitlement to service connection for left shoulder disability on a direct basis, or as secondary to service-connected disability.

8.  Entitlement to service connection for right knee disability on a direct basis, or as secondary to service-connected disability.

9.  Entitlement to service connection for a skin disorder (claimed as eczema).



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 1999, and from May 2001 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that the RO has certified for appeal 14 claims.  The Veteran has raised direct and secondary service connection theories for the claims involving a gastrointestinal disorder, IBS, right ankle disability, left shoulder disability and right knee disability.  The RO has listed each service connection theory as a separate claim.  The Board has restated the issues on the title page to reflect that a service connection claim involves all possible theories of entitlement, which are treated as part of one single claim.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

As addressed more fully below, the Board has rephrased the issue pertaining to the lumbar spine rating to more clearly reflect that the issue on appeal concerns the propriety of the RO's rating reduction rather than a claim involving an increased rating. 

The issues of entitlement to service connection for IBS, a gastrointestinal disorder, right ankle disability, left shoulder disability, right knee disability and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2005 RO rating decision awarded a 30 percent initial rating for lumbar spine degenerative disc disease with bulging at L5/S1 based upon a 20 percent rating for limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine, and a separate 10 percent rating for "functional loss" under 38 C.F.R. §§ 4.40 and 4.45.

2.  The May 2008 RO rating reduction decision improperly relied upon the report of an April 2008 VA Compensation and Pension (C&P) examination which failed to reflect an improvement of lumbar spine disability; the examination report failed to properly account for the extent of additional lost mobility through pain, weakness, incoordination, repetitive use, and other forms of functional loss as required per applicable law.

3.  The Veteran's PTSD has been primarily manifested by disturbance of mood, affect, and sleep which more nearly approximates the criteria for PTSD resulting in occupational and social impairment with reduced reliability and productivity.

4.  The Veteran's service-connected left ankle disability is manifested by marked limitation of motion absent ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for reducing the Veteran's evaluation from 30 to 20 percent for service-connected lumbar spine degenerative disc disease, effective from August 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for a 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.130, DC 9411 (2011).

3.  The criteria for a 20 percent rating, but no higher, for degenerative joint disease of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, DC 5270-74 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar spine

The Veteran is service-connected for degenerative disc disease of the lumbar spine.  In pertinent part, a March 2005 RO rating decision granted service connection for lumbar spine degenerative disc disease with bulging at L5/S1, and assigned a 30 percent evaluation effective the day following service separation.

In 2008, the RO scheduled a periodic reexamination as required by 38 C.F.R. § 3.327(b).  Following VA examination, the RO issued a rating decision in May 2008 which reduced the disability rating to 20 percent effective August 1, 2008.  The Veteran has appealed this determination. 

Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.") 

The Board also observes that, in implementing the rating reduction, the RO did not apply the due process provisions of 38 C.F.R. § 3.105(e) as the Veteran's overall combined disability rating remained the same.  See generally Tatum v. Shinseki, 24 Vet. App. 139 (2010) (holding that the plain meaning of 38 C.F.R. § 3.105(e) only requires notice when there is a reduction in compensation payments currently being made).  As the decision below is fully favorable to the Veteran, the Board need not further analyze this issue.

Briefly summarized, the Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  Under these criteria, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Notably, there is no 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, (Vet. App. Aug. 23, 2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).

The Veteran's disability rating had been in effect for less than 5 years.  In such a situation, reexaminations disclosing improvement, physical or mental, will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record.  See 38 C.F.R. § 4.13.

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  See also, Peyton, 1 Vet. App. at 286.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction. 

Historically, the Veteran began receiving inservice treatment for chronic low back pain.  An October 2003 medical memorandum described the Veteran as manifesting intractable back pain with radicular symptoms that required a profile to prevent further aggravation.  A March 2004 magnetic resonance imaging (MRI) scan of the lumbosacral spine was interpreted as showing multi-level degenerative disc desiccation, multi-level discogenic disease, and focal disc protrusion at L5-S1 with possible compromise of the proximal exiting left L5 with definite compromise of the transiting left S1 nerve.  The Veteran reported that his low back symptoms were aggravated by activities such as running and extended sitting.

An October 2004 Physical Evaluation Board (PEB) Proceeding found that the Veteran was medically unfit due to chronic low back pain with multi-level degenerative disc disease with bulging at L5/S1.  His disability was attributable, in part, due to his "functional limitations in maintaining the appropriate level of flexibility."

On his initial VA C&P examination in January 2005, the Veteran described a constant low back pain of 6/10 severity which increased to 8-9/10 severity during flare-ups, which were only "occasional" in occurrence.  His current treatment included Flexeril and Indocin.  His symptoms were precipitated by use and alleviated by lying down, heating pads and a transcutaneous electrical nerve stimulation (TENS) unit.  His worst pain occurred in the mornings after prolonged lying down.

On physical examination, the Veteran's lumbar spine demonstrated flexion limited to 60 degrees, extension to 20 degrees, and rotation to 30 degrees bilaterally.  Straight leg raising was limited to 60 degrees bilaterally with hip flexion to 90 degrees bilaterally.  The examiner commented that the Veteran demonstrated marked pain, weakness, fatigue and lack of endurance with repetitive motion.  Heel-to-toe walking, as well as balance, were poor.  There was no sensory loss or radiculopathy in the lower extremities.  The examiner offered a diagnosis of lower back discogenic disease with bulging disc, but no radiculopathy.

In the initial rating action in March 2005, the RO awarded a 30 percent initial rating for lumbar spine degenerative disc disease with bulging at L5/S1 based upon the following analysis:

An evaluation of 30 percent is assigned, which takes into account an evaluation of 20 percent based on limited forward flexion of the thoracolumbar spine to 60 degrees and an evaluation of 10 percent based [on] functional loss due to pain, weakness, fatigue, and lack of endurance.

As indicated above, the RO scheduled reexamination of the Veteran's thoracolumbar spine disability as required by 38 C.F.R. § 3.327(b).  On VA C&P spine examination in April 2008, the Veteran reported current symptoms of periodic flare-ups of lower back pain, occurring approximately every two months, which typically responded to a few days of rest and topical application of ice packs.  His pain was mostly axial with very occasional, but not particularly severe, radiation into both buttocks.  The Veteran was careful to avoid any type of running or jumping, but was capable of recreationally walking his dog on a daily basis.  His dog, which was small in size, occasionally caused low back aggravations when pulling on the leash.  

On examination, the Veteran demonstrated a slight prominence of the left scapula when viewed from the posterior aspect, and there was minimal forward thrust of the upper thoracic area.  Otherwise, the entire thoracolumbar spine demonstrated no malalignment.  Gait was completely normal.  The Veteran tended to avoid as far as possible flexing the lower back, as demonstrated by pulling off his shoes and socks with the opposite foot rather than bending down in the conventional manner.  Putting forth a full effort, the Veteran could flex his lumbar spine to 60 degrees but had difficulty returning to an upright position that was assisted by applying thigh pressure with the arms rather than relying on the paraspinal muscles.  There was mild discomfort on extension to 15 degrees.  Lumbar lordosis was well-preserved, which reversed at the extreme of 60 degrees of active flexion.  Lateral flexion was 15 degrees bilaterally, and rotation was 20 degrees bilaterally.  There was no palpable muscle spasm or guarding.  There was no evidence of neurologic deficit.  The Veteran was able to tiptoe walk and heel walk for very short distances.  The examiner offered a diagnosis of chronic recurrent lower back pain secondary to degenerative disc disease L5-S1 with disc space narrowing and bilateral spondylosis of L5.  The examiner also stated as follows:

Range of motion testing was performed repetitively x three with increasing complaints of discomfort and fatigue with each successful trial in accordance with DeLuca provision.

There was no convincing evidence of significant lumbar radiculopathy on either side during the course of this examination although the veteran did have moderate active and passive limitation of thoracolumbar spine motion.

In May 2008, the RO issued a rating action reducing the rating from 30 percent to 20 percent for service-connected lumbar spine degenerative disc disease with bulging at L5/S1 effective August 1, 2008.  In so doing, the RO stated that the provisions of 38 C.F.R. §§ 4.40 and 4.45 concerning functional loss due to pain had been considered.

Upon review of the process by which the RO implemented its rating reduction, the Board immediately notes an essential missing component to the analysis underlying its decision.  The initial rating action in March 2005 arrived at a 30 percent rating by combining a 20 percent rating for limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine, and adding an additional 10 percent based upon "functional loss" pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

In reducing the rating in May 2008, the RO essentially took away from the Veteran the 10 percent rating based upon "functional loss" pursuant to 38 C.F.R. §§ 4.40 and 4.45.  Without making any determination as to whether a separate 10 percent rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 is appropriate, the Board nonetheless finds that the RO's rating reduction was flawed as the April 2008 VA examination report did not adequately address this issue.  

In particular, the VA C&P examinations in 2005 and 2008 demonstrated similar thoracolumbar spine motion limited to a 20 percent level under the General Rating Formula for Diseases and Injuries of the Spine.  Thus, no actual improvement in range of motion findings is demonstrated.

The January 2005 VA C&P examination noted that the Veteran demonstrated marked pain, weakness, fatigue and lack of endurance with repetitive motion.  Similarly, the April 2008 VA examiner found that repetitive testing resulting in "increasing complaints of discomfort and fatigue with each successive trial."  This information, in and of itself, clearly does not establish an improvement of functional loss of the lumbar spine.

The holding in DeLuca provides that a VA examination of a specific joint must determine whether there is additional functional impairment above and beyond the limitation of motion objectively demonstrated involving painful motion, weakness, excess fatigability on repetitive use, and incoordination.  When functional loss is present, the VA examiner must attempt to quantify to the extent feasible the degree of additional range of motion loss due to one or more of the above-referenced factors.  DeLuca, supra.  Consequently, a statement of range of motion findings alone without discussion of functional loss would not be sufficient for rating purposes.

Here, the RO overlooked the fact that the April 2008 examination report did not include objective findings responsive to the DeLuca decision that demonstrably quantified the degree to which the Veteran experienced additional lost range of motion attributable to functional loss.  Indeed, the examiner found functional impairment but never quantified the degree of functional impairment in terms of additional motion loss expressed in degrees.  Thus, the VA examination report upon which the RO has premised a rating reduction was simply insufficient to support this action decreasing compensation benefits, particularly when the rating reduction is exclusively premised on a supposed improvement of functional impairment.

The Board is aware that VA examinations in 2005 and 2008 showed that the Veteran essentially demonstrates motion loss consistent with a 20 percent rating.  Regardless, to attempt to determine what would have been the proper range of motion factoring in functional loss now, is merely an exercise in speculation.  In March 2005, the RO found that this functional loss warranted an additional 10 percent rating.  The burden of proof is upon VA to demonstrate, by a preponderance of the evidence, that this functional impairment had improved, which clearly cannot be supported on the basis of the April 2008 VA examination report.  The 30 percent disability rating, therefore, is restored affective August 1, 2008.

PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702  requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Historically, the Veteran underwent a pre-discharge VA C&P examination in January 2005.  At that time, the Veteran was undergoing a medical board evaluation for low back disability.   He had been working on his resume in hopes of obtaining a job in pharmaceutical sales.  He was not on a mental health profile.  In general, the Veteran reported getting along well with others and dating intermittently.  He could accomplish activities of daily living, and enjoyed music.  His recreation was limited due to back pain.

On mental status examination, the Veteran was described as cooperative being neatly and appropriately dressed.  His speech was clear.  Thought processes were goal-directed with normal speed.  There was no evidence of psychosis or organic deficit.  The Veteran had difficulty getting asleep and staying asleep, having traumatic dreams which occurred three times a week.  He intermittently experienced night sweats with thrashing in the bed.  The Veteran described some intrusive thoughts but no flashback phenomena.  He had avoidance phenomena, some emotional numbing, and strong startle response.  He had no feelings of hypervigilance.  Concentration was clinically intact.  There was some mild emotional lability with intermittent bouts of anxiety.  The Veteran denied depressive problems, and did not feel anger was a problem.

Overall, the VA examiner diagnosed the Veteran with PTSD and assigned GAF scores of 75 for the current and past year.  The examiner also offered the following discussion:

The [V]eteran meets DSM-IV criteria for post traumatic stress disorder which was caused by his duty in Somalia and a year in Iraq.  Overall his level of symptomatology is mild.  His major problem is in the area of sleep.  He was referred to the Vets Center for evaluation and treatment.  He accepted this recommendation well and left the exam room in good spirits.  He is currently transitioning out of the Army so occupational impairment is difficult to fully assess.  He does feel that if an appropriate job was offered that he could work full time.  Occupational and social impairment are estimated as mild.  He [is] competent to manage his affairs for VA purposes.

By rating decision dated March 2005, the RO granted service connection for PTSD and assigned an initial 30 percent rating effective to the date following service discharge. 

In February 2008, the Veteran was scheduled for a reexamination.  On VA C&P PTSD examination in March 2008, the Veteran reported being in the process of enrolling in nursing school.  He had a bachelor's degree in biology, and had some engineering training as well.  Since the last examination, he had not sought any psychiatric counseling, treatment or medication.  He had no legal problems.  The Veteran had worked for awhile at a biologic laboratory and, more recently, as a research assistant at VA.  He denied missing any work in the last year due to PTSD.

The Veteran had been divorced for approximately 8 years.  He had two daughters, aged 13 and 14, who lived in another state.  He talked to his daughters frequently and visited them last summer.  The Veteran had hopes to visit them within the next year.  In his leisure time, the Veteran liked to read and walk his dog.  He only drank one or two beers per month.  

On mental status examination, the Veteran presented as a quiet, pleasant and somewhat anxious individual who showed no evidence of a thought disorder.  Eye contact and interaction were appropriate.  He was able to maintain activities of daily living (ADLs).  He was oriented in all spheres with good memory.  He managed his own financial affairs.  Rate and flow of speech were within normal limits.  The Veteran endorsed anxiety, which occurred particularly when in crowds.  He initially denied depression, but it became obvious during the evaluation that the Veteran had depressive symptoms related to PTSD.  When questioned about a recent VA clinical record involving a negative PTSD screen, the Veteran explained that he did not want to share his difficulties with the attending nurse whom he knew.  The Veteran had hyperreactivity to loud noises, but denied intrusive thoughts.  He tended to avoid watching news coverage of Iraq events.  The Veteran described poor sleep, often having some trouble falling asleep for upwards of an hour or two.  He usually awoke between 2 and 4 with frequent trouble falling back to sleep.  At times, the Veteran was awakened by dreams.  After some hesitance, the Veteran reported averaging two dreams per week primarily involving traumatic events during service.  The Veteran denied panic attacks, delusions, hallucinations, ideas of reference, suicidal ideations, or homicidal ideations.

Based upon the above, the VA examiner diagnosed PTSD, chronic and moderate degree, including anxiety, depression and sleep disturbance.  The examiner offered a current GAF score of 50, and provided the following summary:

This is a 37-year-old [V]eteran with a 30% service connection for PTSD.  The [V]eteran was extremely reluctant to discuss his PTSD symptoms but upon further exploration it became clear that he continues to have significant symptoms of PTSD at least at the 30% level and perhaps higher.  He was strongly urged to seek treatment either privately, at a vet center in Providence or by going to the Brockton VA, which is not to far from his residence in Rhode Island.  He is unwilling to consider treatment at the VA where he works.

By rating action dated March 2008, the RO continued the 30 percent rating for PTSD.  The Veteran appealed this determination.

Additional evidence associated with the claims folder includes private clinical records which do not reflect any lay or medical evidence of psychiatric symptoms or complaints.  A February 2008 VA clinical record noted a negative PTSD screening examination.  However, at the March 2008 VA C&P examination, the Veteran credibly reported reluctance to share his PTSD disability with his fellow co-workers at the Providence VA.  A July 2009 VA clinical record indicated a positive PTSD screen with the Veteran endorsing symptoms of nightmares/intrusive thoughts, avoidance of activities, being constantly on guard/watchful or easily startled, and feeling numb/detached from others, activities or surroundings.  However, it was indicated that the Veteran did not require any PTSD treatment.

The Veteran has also provided various treatise materials which describe PTSD as an anxiety disorder which can develop after exposure to a terrifying event or ordeal in which grave physical harm occurred or was threatened.  It is noted that PTSD symptoms include flashback episodes, memories, nightmares, frightening thoughts, emotional numbness, sleep disturbance, depression, anxiety, irritability, outbursts of anger, and feelings of intense guilt.  It is also posited that physical symptoms, such as gastrointestinal distress, immune system problems, dizziness, chest pain, poor cardiovascular health, substance abuse, etc., may be associated with PTSD.

Applying the criteria to the facts of this case, the Board finds that the criteria for a 50 percent rating, but no higher, have been met for the entire appeal period.  In this respect, the Board finds that the credible lay and medical evidence establishes that the Veteran's PTSD has been primarily manifested by disturbance of mood, affect, and sleep which more nearly approximates the criteria for PTSD resulting in occupational and social impairment with reduced reliability and productivity.

The Veteran clearly manifests impairment of sleep, which is an example of the criteria supporting the current 30 percent rating.  The Veteran also credibly manifests disturbance of mood and affect which also support the current 30 percent rating.  Disturbances of affect, motivation and mood are also listed as examples supporting a 50 percent rating.

On the other hand, the Veteran does not manifest a multitude of examples listed to support a 50 percent rating, such as impairment of speech (there is no lay or medical description of circumstantial, circumlocutory, or stereotyped speech).  The Veteran has specifically denied having panic attacks at all.

The Board also finds little lay or medical evidence that the Veteran experiences difficulty in understanding complex commands, impairment of abstract thinking, or disturbance of motivation.  Notably, the Veteran has been working as a research assistant at VA administering evaluations and tests with veterans with no reported problems.  He has denied missing any work due to PTSD.

The Veteran does not report any impairment of short-and long-term memory, and the VA C&P examinations in 2005 and 2008 demonstrated no memory impairment. 

The Board also finds sparse lay or medical evidence indicating that the Veteran's PTSD causes significant difficulty in establishing and maintaining effective work and social relationships.  The Veteran does demonstrate some social isolation with reported estrangement from his former spouse.  However, the Veteran frequently talks with his daughters, has reported no difficulty in working in a position involving evaluating and administering tests to veterans, and has reported no disciplinary or work problems with his employer.

Thus, the Veteran does not demonstrate many of the examples which serve to support a 50 percent rating under DC 9411.  

But, of course, the Board must look beyond the symptoms listed in VA's general rating formula for mental disorders to determine the appropriate rating in this case.  Mauerhan, 16 Vet. App. 436 (2002).  In March 2008, the VA C&P examiner assessed the Veteran's overall psychological, social, and occupational functioning as being consistent with serious symptoms or serious impairment of social, occupational, or school functioning.  The VA examiner otherwise described the Veteran as manifesting chronic and moderate PTSD symptoms.

As noted by the Veteran's attorney, the March 2008 evaluation of the Veteran's overall psychological, social, and occupational functioning represents a decrease since the initial VA C&P examination in January 2005.  This examiner described the Veteran as manifesting mild PTSD represented by a GAF score of 75, indicative of symptomatology resulting in no more than slight impairment of social, occupational, or school functioning.

In reviewing the entirety of the record, it is difficult to reconcile the March 2008 VA C&P assignment of a GAF score of 50 in light of the lack of lay reports of significant social and occupational impairment.  However, the Board must acknowledge the impression that the VA examiner obtained by actual examination of the Veteran.  The VA examiner specifically noted that the Veteran was extremely reluctant to discuss his psychiatric symptomatology.  In assigning a GAF score, the VA examiner appears to have taken due account of the Veteran's underreported PTSD symptomatology which became apparent during the interview.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition to the benefit of the doubt rule, the Board must also consider this claim from the point of view that the March 2008 VA C&P examiner's impression constitutes a professional opinion of the current severity of the Veteran's PTSD based upon all available information, to include the Veteran's apparent underreporting of PTSD symptomatology due to reluctance.  Furthermore, the Board must also take due account of the approximating factors of 38 C.F.R. § 4.7, which instruct that the highest rating should be assigned when the disability picture more nearly approximates the criteria required for the higher evaluation.  

Based upon the unique facts of this case, including the principles set forth in 38 C.F.R. §§ 3.102 and 4.7, the Board finds that any doubt as to whether the Veteran currently manifests PTSD at the 50 percent level should be resolved in favor of the Veteran.  As such, the Board grants a 50 percent rating for PTSD for the entire appeal period. 

However, the Board finds that the criteria for a 70 percent schedular rating for PTSD have not been met.  The Veteran has specifically denied suicidal ideation.  He has maintained and established relationships with his daughters, and has successfully maintained an occupation with VA.  The Veteran reports symptoms of depression, but not to the point of affecting his ability to function independently, appropriately and effectively.  There has been no lay or medical evidence of obsessional rituals, spatial disorientation, or neglect of personal hygiene.  There is no lay or medical evidence of impairment of speech, particularly to the level of being intermittently illogical obscure.  There is also no lay or medical evidence of impaired impulse control, particularly to the point of unprovoked irritability with periods of violence.

In addition, the March 2008 VA examiner described the Veteran as manifesting PTSD symptomatology to a moderate degree with his overall psychological, social, and occupational functioning just meeting the criteria for serious symptoms or serious impairment of social, occupational, or school functioning.

Overall, the Board finds that the lay and medical evidence, in its totality, is not consistent with a 70 percent rating under DC 9411.  As indicated above, the Board has found that many of the criteria for a 50 percent rating are not met, but that a 50 percent award is justified utilizing the approximating factors of 38 C.F.R. § 4.7 and the benefit of the doubt principles of 38 C.F.R. § 3.102.  The Board is unable to utilize these rating aids in arriving at a higher rating still.  Thus, the preponderance of the evidence is against a rating greater than 50 percent for PTSD for any time during the appeal period.

In so deciding, the Board has carefully considered the Veteran's report of PTSD symptomatology, including his own impression of the resultant impairment of social and occupational functioning.  The Board finds that the Veteran has credibly described his symptoms and, most likely, underreported some of his symptomatology.  To the extent that he argues entitlement to a higher rating still, the Board finds that the medical findings and opinions in this case hold greater probative value than the lay assertions by the Veteran, as the medical examiners have had an opportunity to examine the Veteran and provide an assessment of his overall functioning based upon a greater level of expertise in these matters.  

Similarly, the Board is cognizant of the treatise materials describing the various symptoms associated with PTSD.  This document holds little probative value as it speaks to PTSD disability in general terms and not to the specific facts of this case.  Again, the Board finds that the medical findings and opinions in this case hold greater probative value than the general medical principles contained in the treatise materials.  

In deciding this case, the benefit of the doubt was resolved in the Veteran's favor in assigning the 50 percent rating.  There is no further doubt of material fact to be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b).

Left ankle disability

The Veteran seeks a rating greater than 10 percent for his service-connected left ankle disability.  Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy). 

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a , DC 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  This is the maximum rating under DC 5271.  For reference purposes, normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

Ratings in excess of 20 percent are warranted for varying degrees of ankylosis under DC 5270.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position. 

Applying the criteria to the facts of this case, the Board finds that the criteria for a 20 percent rating, but no higher, for the Veteran's service-connected left ankle disability have been met for the entire appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's left ankle disability results in marked limitation of motion absent ankylosis.

Historically, the Veteran's pre-discharge VA C&P examination in January 2005 diagnosed degenerative arthritis of the left ankle based upon x-ray findings of bone spurring of the medial and lateral malleoli.  The Veteran's military history indicated a prior stress fracture of the left leg which had fully healed by x-ray examination.

By means of a rating decision dated March 2005, the RO granted service connection for left ankle degenerative changes and assigned an initial 10 percent rating under DC 5010-5262.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).  The RO rated this disability as analogous to impairment of the tibia and fibula (due to prior history of tibia stress fracture) with slight ankle disability.

The Veteran filed a claim for an increased rating for left ankle disability in September 2008.  On VA C&P examination in October 2008, the Veteran reported recurring ankle sprains and "fractures."  He had left ankle sprains in June and August which had resulted in 3 to 5 days of disability.  He generally described his left ankle disability as "progressively worse" since service discharge.  His functional limitations included standing limited between 15 to 30 minutes, and walking limited to 1/4 mile.  The Veteran further endorsed symptoms of give-way, instability, pain, stiffness, weakness, and repeated effusion.  He denied deformity, or episodes of dislocation or subluxation.

On examination, the examiner found evidence of abnormal weight bearing with increased wear of the left shoe at the outside edge of heel.  The left ankle demonstrated active dorsiflexion against gravity to 5 degrees with no range of motion against strong resistance.  There was an additional 5 degree loss of motion upon repetitive use.  There was active plantar flexion against gravity to 20 degrees limited to 15 degrees against strong resistance.  There was an additional 20 degree loss of plantar flexion upon repetitive use.  The Veteran was unable to invert or evert his left ankle, and had limited range of motion when walking on his tip toes and heels.  The examiner found no joint ankylosis, instability or tendon abnormality.

Based upon the above, the Board finds that the criteria for 20 percent rating for marked limitation of ankle motion, pursuant to DC 5271, have been met.  As demonstrated by VA examination, the Veteran's active dorsiflexion was 25 percent of normal which was reduced to no motion at all with strong resistance.  His plantar flexion was less than 50 percent of normal which was further reduced with strong resistance.  In the opinion of the Board, the Veteran's limited range of motion findings and inability to invert or evert his left ankle meets the criteria of marked limitation of ankle motion.  To this extent, the appeal is granted.

Notably, the 20 percent rating under DC 5271 is the maximum available rating based upon limitation of motion.

On review of other potentially applicable diagnostic criteria, the Board finds no basis for a higher rating still.  The October 2008 VA C&P examination report described active ankle motion and found no evidence of joint ankylosis.  The private and VA clinical records associated with the claims folder do not describe ankylosis of the left ankle joint.  Similarly, the Veteran himself has not argued left ankle joint ankylosis.  As such, a higher rating is not warranted under DC 5270, which requires a finding of ankylosis.

The Board has also considered potential application of DC 5262, which contemplates malunion of the tibia and fibula with marked ankle disability.  The Board recognizes that the RO has used this diagnostic code by analogy given the prior history of left tibia stress fracture.  However, there is no lay or medical evidence of "malunion" of the tibia and fibula after the reported injury.  As indicated above, the x-ray examination conducted in January 2005 found no impairment of the tibia and fibula.  As such, this diagnostic code does not apply.

The Board has further considered the potential for a higher rating based upon functional impairment on use.  Notably, the 20 percent rating assigned contemplates functional loss of use of the left ankle as recorded by resistance and repetitive testing.  In any event, as the Veteran has been assigned the maximum rating for limitation of motion, the principles of 38 C.F.R. §§ 4.40 and 4.45 are not for application.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In sum, the Board finds that the Veteran is entitled to a 20 percent rating for left ankle disability under DC 5271.  In so holding, the Board has used a different diagnostic code than the RO.  The Board has reviewed this claim directly under DC 5271 as limitation of left ankle motion is clearly part and parcel of service-connected disability, and evaluating under this diagnostic code maximizes the compensation to be awarded to the Veteran.  

A higher rating requires either evidence of left ankle ankylosis or malunion of the tibia and fibula which are not shown.  To the extent that the Veteran's arguments can be construed as supporting such a finding, the Board finds that the medical findings and opinions in this case hold greater probative value as they are professional opinions based on actual physical examination of the left ankle and interpretation of x-ray results.  Clearly, these examiners hold greater expertise and knowledge than the Veteran in speaking to these technical medical issues.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On review of the record, the Board finds that all aspects of the Veteran's PTSD disability are adequately encompassed in the assigned schedular rating.  As instructed in Mauerhan, the criteria for evaluating PTSD only list samples so that the Board must take into account all factors in evaluating whether a higher schedular rating is assignable.  As explained above, the Veteran does not manifest many of the samples provided to warrant entitlement to a 50 percent rating but the Board has applies the principles of 38 C.F.R. § 3.102 and 38 C.F.R. § 4.7 to assign the 50 percent award.  Thus, in the opinion of the Board, the rating assigned more than adequately encompasses all signs and symptoms of PTSD.  

Similarly, the Board finds that all aspects of the Veteran's left ankle disability are adequately encompassed in the assigned schedular rating.  In this respect, the award of a 20 percent rating under DC 5271 contemplates marked limitation of motion with the level of functional impairment expected to result therefrom.  The Board finds no unusual medical or functional limitations attributable to the left ankle disability not contemplated by the schedular rating.  Furthermore, the Board observes that higher schedular ratings are potentially warranted, but the facts show that the Veteran does not possess the level of disability warranting a higher rating still. 

As the assigned schedular evaluations are deemed adequate, there is also no basis for extraschedular referral under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted. 

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With respect to the claim involving restoration of the 30 percent rating for lumbar spine disability, the RO did not provide any preadjudicatory VCAA notice on this claim as it occurred in the context of a routinely scheduled reexamination pursuant to 38 C.F.R. § 3.327(b).  As addressed above, the RO was not required to apply the due process provisions of 38 C.F.R. § 3.105(e) as the Veteran's overall combined disability rating remained the same.  See generally Tatum, 24 Vet. App. 139 (2010).

Nonetheless, a June 2008 post-adjudicatory RO letter provided the Veteran notice of the types of evidence and/or information deemed necessary to substantiate a schedular rating for lumbar spine disability.  This letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties on the part of the Veteran and VA in developing his claim, how VA determines disability ratings and effective dates of award, and the specific criteria for evaluating a lumbar spine disability under VA's General Rating Formula for Diseases and Injuries of the Spine.

In totality, the Veteran has received content complying VCAA notice.  Any timing deficiencies were cured with readjudication of the claim in the July 2009 Statement of the Case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board further finds that any deficiency in the notice to the Veteran or the timing of this notice has resulted in harmless error.  In this respect, the Board has fully restored the 30 percent rating for lumbar spine disability effective to the date of the initial rating reduction.

With respect to the PTSD claim, the RO also did not provide any preadjudicatory VCAA notice on this claim as it occurred in the context of a routinely scheduled reexamination pursuant to 38 C.F.R. § 3.327(b).  A December 2008 post-adjudicatory RO letter provided the Veteran notice of the types of evidence and/or information deemed necessary to substantiate an increased rating for PTSD.  This letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties on the part of the Veteran and VA in developing his claim, how VA determines disability ratings and effective dates of award, and the specific criteria for evaluating PTSD under the General Rating Formula for Mental Disorders.

In totality, the Veteran has received content complying VCAA notice on the PTSD claim.  Any timing deficiencies were cured with readjudication of the claim in the December 2009 SOC and the October 2010 Supplemental SOC (SSOC).  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett, 20 Vet. App. 370, 376 (2006).  

The Board further finds that this notice error was not prejudicial to the Veteran.  The Veteran, who is represented by counsel, has had ample time and opportunity since the curing of the timing deficiency to present additional evidence and argument in support of his claim.  In fact, the Veteran's attorney has provided specific arguments in support of this claim - none of which pertain to any notice deficiency causing a prejudicial effect.

With respect to the left ankle claim, a pre-adjudicatory RO letter dated October 2008 fully satisfied the timing and content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist a claimant in the development of the claims. This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all relevant VA clinical records pertinent to the time periods at issue.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf that are relevant to the issues being decided on appeal.  

The Board is also unaware of any pertinent records in the possession of the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim"). 

With respect to the lumbar spine claim, the Board above has determined that the VA examination used to reduce the disability was inadequate for rating purposes.  As the rating has been fully restored, there is no duty to obtain medical opinion or examination for this claim.

With respect to the PTSD claim, the Veteran was last afforded VA examination in March 2008.  This examination report contains all findings necessary to decide the claim.  The Veteran's counsel has provided boilerplate language regarding sufficiency of VA examinations, but has not provided any specific reason why this examination report is deficient.  It is vaguely argued that, because the VA examiner in commented that the Veteran may be entitled to a rating greater than 30 percent, an additional VA examination is warranted.  See Veteran's Notice of Disagreement dated November 28, 2008.

Since the March 2008 VA examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms involving PTSD to the extent that a higher schedular rating may be possible.  The Veteran's subsequent VA clinical records are significant only for a positive PTSD screening examination in the clinical setting in July 2009 with commentary that no treatment for PTSD was warranted.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the left ankle claim, the Veteran was last afforded VA examination in October 2008.  This examination report contains all findings necessary to decide the claim.  As indicated above, the Veteran's entitlement to a higher rating still is predicated upon findings of either left ankle ankylosis or malunion of the tibia and fibula.  The lay and medical evidence after the October 2008 VA C&P examination report does not suggest that such findings exist.  Thus, there is also no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995)

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to restoration of a 30 percent rating for service-connected lumbar spine degenerative disc disease, is granted, effective August 1, 2008. 

A 50 percent rating, but no higher, for PTSD is granted.

A 20 percent rating, but no higher, for degenerative joint disease of the left ankle is granted.




REMAND

The Veteran has submitted several medical treatise articles positing that there is "some" evidence that PTSD may cause or aggravate physical symptoms such as gastrointestinal disorders and "musculoskeletal" symptoms or disorders.  A July 2009 VA clinical record noted that the medicine Indocin, used to treat service-connected lumbar spine disability, may have been worsening the Veteran's symptoms of GERD and dysphagia.  

As held above, the Veteran's service-connected left ankle disability results in marked limitation of motion with abnormal shoe wear pattern found on VA C&P examination.  Thus, there is objective evidence of a gait abnormality.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, the VA must provide a VA medical examination or obtain a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While the treatise materials provide a very tenuous etiological relationship between the Veteran's PTSD and the reported gastrointestinal disorders and "musculoskeletal" symptoms or disorders, the Board observes that such evidence satisfies the low threshold of a possible association for obtaining medical opinion.  Additionally, the Board cannot discount the potential affect of the Veteran's left ankle gait abnormality upon the claimed disabilities involving the right ankle and right knee.  As such, the Board finds that medical opinion is necessary for the claims involving service connection for IBS, a gastrointestinal disorder, right ankle disability, left shoulder disability, and right knee disability.

The Board next notes that the RO ordered a skin examination in August 2010 to obtain opinion on the Veteran's theory that his hand eczema is related to his in-service history of scabies treatment.  The Veteran, who has some training in biology and who was seeking an education towards a nursing degree, theorized that excessive itching due to scabies resulted in an inability to generate natural oils.

Unfortunately, the Veteran failed to report for VA examination.  In such circumstances, VA must decide the claim based upon the evidence of record.  38 C.F.R. § 3.655.  However, given that the Veteran may have some technical knowledge, his theory of causation cannot be dismissed out of hand.  Thus, as the actual diagnosis has been established, the RO's opinion request can equally be accomplished by physician review of the claims folder only.  Thus, the Board will order additional VA skin examination and, if the Veteran fails to report, the RO is instructed to forward the Veteran's claims folder to the VA examiner for opinion based upon claims folder review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of treatment at the Providence VA Medical Center since October 7, 2010. 

2.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the etiological relationship, if any, between the Veteran's gastrointestinal and musculoskeletal disorders and service-connected disability, or in the case of the gastrointestinal disorders, the relationship, if any, related to medications used to treat service-connected lumbar spine disability.

After reviewing the claims folder and examining the Veteran, the examiner is asked to address the following questions:
      
      a) is it at least as likely as not (50% probability or greater) that the Veteran's current gastrointestinal symptoms/disorders has been caused by service-connected PTSD or medications used to treat service-connected lumbar spine disability (Indocin);
      
      b) is it at least as likely as not (50% probability or greater) that the Veteran's right ankle disability, left shoulder disability, and/or right knee disability has been caused by service-connected PTSD, left ankle disability or lumbar spine disability OR the history of parachute jumping during active service; 
      
      c) is it at least as likely as not (50% probability or greater) that the Veteran's gastrointestinal symptoms/disorders have been aggravated beyond the normal progress of the disorder by service-connected PTSD or medications used to treat service-connected lumbar spine disability (Indocin);
      
      d) is it at least as likely as not (50% probability or greater) that the Veteran's right ankle disability, left shoulder disability, and/or right knee disability has been aggravated beyond the normal progress of the disorder by service-connected PTSD, left ankle disability or lumbar spine disability; and
      
      e) If aggravation is found, the examiner should establish the baseline level of severity of the nonservice-connected disease or injury before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

For purposes of the opinion being sought, the examiner should specifically consider the following:

* the medical treatise articles which posit that PTSD may cause or aggravate physical symptoms such as gastrointestinal disorders and "musculoskeletal" symptoms or disorders;
* the abnormal shoe wear pattern attributable to service-connected left ankle on the October 2008 VA C&P examination;
* the July 2009 VA clinical record noting that the medicine Indocin, used to treat service-connected lumbar spine disability, may have been worsening the Veteran's symptoms of GERD and dysphagia; and
* any medical principles which apply to the facts and medical issue at hand (e.g., the known causes of the currently manifested gastrointestinal and musculoskeletal disorders).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, as opposed to a temporary flare-up of symptoms, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition.

The Board acknowledges the diagnostic difficulties in this case, particularly with respect to the aggravation question.  The examiner is requested to provide a rationale for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so (e.g., the inability to provide a definitive opinion is due to a need for further information or because the question is beyond the limits of current medical knowledge).

3.  Schedule the Veteran for appropriate examination to determine the etiological relationship, if any, between the Veteran's in service treatment for scabies and his current manifestations of eczema involving the hands.

After reviewing the claims folder and examining the Veteran, the examiner is asked to provide opinion as to whether it is at least as likely as not (50% probability or greater) that the Veteran's current skin symptoms involving the hands are causally related to his in service treatment for scabies during active service? 

For purposes of the opinion being sought, the examiner should specifically consider the following:

* the Board accepts as true the Veteran's history of treatment for scabies in service;
* that the Veteran's rash on the hands first manifested in approximately 2007 (see VA clinical record dated April 2008); and
* the Veteran's theory that excessive itching due to scabies bears an etiological relationship to the current hand rash symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  If the Veteran fails to report for scheduled VA examination, forward the Veteran's claims folder to an appropriate examiner for opinion based upon claims folder review only.

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denies, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


